Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8 are pending and examined on the merits as drawn to products and methods of treating human papillomavirus infection (HPV) comprising administration of a modified cathelicdin family member BMAP-27, 19mer peptide of SEQ ID NO: 1 (MGRFKRFRKKFKKLFKKLS).

Allowable Subject Matter and Claim Interpretation/Amendment Suggestions
	Claims 1-4 have been interpreted as being drawn to “A method of treating human papillomavirus infection in a person in need thereof comprising administration of a composition comprising a peptide comprising the amino acid sequence of SEQ ID NO: 1” and applicant is requested to amend the claims thereto which would be found allowable.  Note:  The term “prevention” has been left out here (and would equally be requested removal for consistency in the product claims 5-8), per the enablement rejection below, absent persuasive arguments and evidence (e.g. post filing test data that the peptide functions as a vaccine against certain strains of HPV).  Method claims 2-4 and product claims 5-8 would then be amended accordingly.
	This examiner finds the prior references recited by the international authority in the related PCT written opinion (PCT/CN/2019/114968, see WIPO PatentScope for Translated Copy) to also be the closest prior art record, but comes to a different outcome.  As recited, Wang (U.S. Patent No. 8722616, see SEQ ID NO: 62, 64) and Fritz et al. (U.S. Patent No. 7658928, see SEQ ID NO: 14) both recite cathelicdin family member BMAP-27 peptides ‘similar’ to the instantly claimed 19mer peptide of SEQ ID NO: 1 (MGRFKRFRKKFKKLFKKLS), but for prima facie obvious in this examiners view.  Absent such guidance or further evidence to support this change, the instantly claimed peptide SEQ ID NO: 1 is not found reasonably taught or suggested by the prior art and by extension nor would a method of using the same peptide SEQ ID NO: 1 for treating HPV (the question of whether or not the prior art see interchangeability between anti-viral products working for either HIV and HPV is not entertained as the peptide itself is not found reasonably taught or suggested by the prior art).
 
Claim Rejections - 35 U.S.C. § 112a(ii) – Scope of Enablement (Prevention)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or 


Claims 1-8 are rejected under 35 U.S.C. 112, first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The first paragraph of 35 U.S.C. 112 states, “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same...”.   The courts have interpreted this to mean that the specification must enable one skilled in the art to make and use the invention without undue experimentation.  The courts have further interpreted undue experimentation as requiring “ingenuity beyond that to be expected of one of ordinary skill in the art” (Fields v. Conover, 170 USPQ 276 (CCPA 1971)) or requiring an extended period of experimentation in the absence of sufficient direction or guidance (In re Colianni, 195 USPQ 150 (CCPA 1977)).  Additionally, the courts have determined that “... where a statement is, on its face, contrary to generally accepted scientific principles”, a rejection for failure to teach how to make and/or use is proper (In re Marzocchi, 169 USPQ 367 (CCPA 1971).   Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Colianni, 195 USPQ 150, 153 (CCPA 1977), have been clarified by the Board of Patent Appeals and Interferences in Ex parte Forman, 230 USPQ 546 (BPAI 1986), and are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed Cir. 1988).  Among the factors are the nature of the invention, the state of the prior art, the predictability or lack thereof in the art, the amount of direction or guidance present,  the presence or absence of working examples, the breadth of the claims, and the quantity of experimentation needed.  

	Applicants have reasonably demonstrated/disclosed and enabled that peptide SEQ ID NO: 1 may be used for treating human papillomavirus infection.  However, the claims also encompass using the same product to prevent the same; which is clearly beyond the scope of the instantly disclosed/claimed invention.  Thus, the instant disclosure fails to meet the enablement requirement for the latter, for the following reasons.
	The prior art teach that human papillomavirus infection is not a preventable disorder but for potentially through the use of a vaccine for certain strains (but not others) or ‘temporary’ The peptide claimed here is neither a vaccine nor a condom, thus its ability to prevent exposure human papillomavirus infection is not enabled.
	The term "prevent" is interpreted (absent evidence to the contrary) as an absolute definition which means to stop from occurring and, thus, requires a higher standard for enablement than does the term "treat", especially since it is notoriously well accepted in the medical art that the vast majority of afflictions/disorders suffered by mankind cannot be totally prevented with current therapies (other than certain vaccination regimes) - including preventing human papillomavirus infection, as presently claimed (which clearly is not recognized in the medical art as being a totally preventable condition). 
	Accordingly, it would take undue experimentation without a reasonable expectation of success for one of skill in the art to make and/or use the claimed composition, which would function to prevent stenosis or restenosis using a lipid modulating drug.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654